722 S.E.2d 604 (2012)
STATE of North Carolina
v.
TELEMANCHUS MONTE' BESS.
No. 40P12.
Supreme Court of North Carolina.
March 8, 2012.
Kimberly N. Callahan, Assistant Attorney General, for State of North Carolina.
Telemanchus Monte' Bess, for Bess, Telemanchus Monte'.
W. Clark Everett, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 25th of January 2012 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 8th of March 2012."